UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1721


KENN HINTON,

                Plaintiff - Appellant,

          v.

PROVIDENCE DANE, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa C. Buchanan,
Magistrate Judge. (1:10-cv-00408-TCB)


Submitted:   November 10, 2011            Decided:   November 21, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenn Hinton, Appellant Pro Se. David Benjamin Ashe, PROVIDENCE
DANE, LLC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenn   Hinton    appeals       the   magistrate   judge’s ∗   order

granting Defendant’s motion to dismiss.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.             Hinton v. Providence

Dane, LLC, No. 1:10-cv-00408-TCB (E.D. Va. July 6, 2011).                  We

dispense   with   oral     argument   because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




     ∗
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 2006 & Supp. 2011).



                                      2